Citation Nr: 1220572	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for left ear hearing loss and continued a 0 percent rating for bilateral hearing loss.

In May 2011, the Veteran was afforded a Board video conference hearing before the undersigned Veterans Law Judge.  In conjunction with the hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of RO consideration.  In July 2011, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From April 25, 2005, the date of claim, to January 9, 2006, the Veteran's service-connected bilateral hearing loss was manifested by auditory acuity levels of Roman numeral IV in the right ear and Roman numeral IV in the left ear.  Speech discrimination testing revealed scores that were determined to be unacceptable for rating purposes.

2.  Since January 10, 2006, the Veteran's service-connected bilateral hearing loss has been manifested by auditory acuity levels of no more than Roman Numeral III in the right ear and Roman Numeral III in the left ear.  Speech recognition ability was no worse than 90 percent in the right ear and 88 percent in the left ear.

3.  At no time during the pendency of this appeal has the Veteran's bilateral hearing loss been productive of marked interference with employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  Between April 25, 2005, and January 9, 2006, the criteria for a 10 percent rating, but not higher, for bilateral hearing loss were met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  Since January 10, 2006, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  At no time during the pendency of this appeal has the Veteran's bilateral hearing loss presented such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2011).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2011).  

In this case, there are no test results of record that meet the numerical criteria for a rating based on exceptional patterns of hearing.  Accordingly, the Veteran's hearing loss will be rated by the usual method.  38 C.F.R. § 4.85 (2011).  Under the usual method, in instances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, the disability will be rated on pure tone threshold averages pursuant to Table VIa.  38 C.F.R. § 4.85(c) (2011).  

In the February 2009 rating decision that is the subject of this appeal, the Veteran was granted service connection for left ear hearing loss and assigned a 0 percent rating for bilateral hearing loss, effective April 25, 2005.  The Veteran was previously service connected for right ear hearing loss with a 0 percent rating effective February 15, 1946.

The Veteran, in written statements and testimony before the Board, contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he can no longer understand the sentences of persons speaking to him.  He also reports that he has to carry his cell phone in his shirt pocket and have the phone on vibrate, otherwise he misses calls.  The Veteran's wife has submitted a statement indicating that she has trouble speaking loudly enough for the Veteran to hear her, that the Veteran has trouble understanding words, and, that she frequently has to repeat herself. 

From April 25, 2005, to January 9, 2006

VA medical records during the relevant appeal period from April 2005 to January 2006 show a diagnosis of low frequency asymmetrical sensorineural hearing loss, left worse than right, for which the Veteran was prescribed hearing aids and followed by the VA audiology clinic.

In June 2005, the Veteran underwent a VA audiological examination during which he reported persistent hearing loss and tinnitus.  Audiometric testing yielded the following results, in decibels:



                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
50
70
80
LEFT
45
35
50
65
80

Pure tone threshold averages were 58 decibels in the right ear and 58 decibels in the left ear.  Word recognition scores were not recorded as they were considered unacceptable for rating purposes.  The examiner certified that the speech discrimination test was not appropriate and advised that pure tone thresholds only be applied in determining the severity of the Veteran's hearing loss.  

Applicable law provides that, when rating on pure tone threshold average only, an average pure tone threshold of 58 decibels warrants a designation of Roman Numeral IV under Table VIa of 38 C.F.R. § 4.85.  Therefore, both the right ear and left ear are assigned Roman Numeral IV.  Where the right ear is Roman Numeral IV, and the left ear is Roman Numeral IV, the appropriate rating is 10 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The Veteran's June 2005 VA audiometric examination is the only clinical evidence of record that is valid and complete for rating purposes for the period from April 25, 2005, to January 9, 2006.  No competent evidence showing more severe hearing loss has been submitted.  Accordingly, the Board finds that, for the period from April 25, 2005, to January 9, 2006, the schedular criteria for a 10 percent rating, but not higher, for bilateral hearing loss have been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As of January 10, 2006

A review of VA medical records from January 10, 2006, shows that the Veteran continued to be followed by VA for sensorineural hearing loss.  Records show that he experienced problems with his prescribed hearing aids, which required adjustment and repair.  They also show complaints of trouble separating sounds and conversations when in crowds, and of other sounds being too loud.  However, the Veteran more recently reported that his hearing was okay if he used hearing aids. 

The Veteran was afforded a VA audiological examination on January 10, 2006.  He reported ongoing tinnitus and indicated that his ears needed cleaning periodically.  He also reported that his right ear popped when it needs cleaning and sometimes hurt and drained.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
45
70
80
LEFT
45
25
45
65
75

Pure tone threshold averages were 55 decibels in the right ear and 53 decibels in the left ear.  Word recognition scores were again considered unreliable for rating purposes due to a pattern of responses.  Therefore, the examiner certified that the speech discrimination test was not appropriate and advised that pure tone thresholds only be applied in determining the severity of the Veteran's hearing loss.  

With respect to the right ear, applicable law provides that, when rating on pure tone threshold average only, an average pure tone threshold of 55 decibels warrants a designation of Roman Numeral III under Table VIa of 38 C.F.R. § 4.85.  With respect to the left ear, when rating on pure tone threshold average only, an average pure tone threshold of 53 decibels warrants a designation of Roman Numeral III.  38 C.F.R. § 4.85, Table VIa (2011).  Where the right ear is Roman Numeral III, and the left ear is Roman Numeral III, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The record thereafter shows that the Veteran was afforded a VA audiological examination in June 2008, during which he reported that his hearing loss and tinnitus made it difficult for him to understand in conversations, which caused him embarrassment.  He also reported intermittent tinnitus.

Audiological testing revealed the following results, in decibels: 

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
60
70
80
LEFT
35
35
55
70
80

The pure tone threshold averages were 61 decibels in the right ear and 60 decibels in the left ear.  The Veteran's speech recognition ability under the Maryland CNC test was 94 percent, bilaterally.  Based on the results of the examination and a review of the claims folder, he was diagnosed with mild to severe sensorineural hearing loss from 1500 Hertz to 8000 Hertz in the right ear and mild to severe sensorineural hearing loss from 500 Hertz to 8000 Hertz in the left ear.  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 61 decibels along with speech discrimination of 94 percent warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 60 decibels along with speech discrimination of 94 percent also warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The Veteran underwent further VA audiometric testing in October 2010.  With respect to the right ear, audiometric testing revealed mild to moderate sensorineural hearing loss from 250 Hertz to 1000 Hertz, and moderately severe to severe hearing loss from 2000 Hertz to 8000 Hertz.  With respect to the left ear, audiometric testing revealed a moderate to severe sensorineural hearing loss from 250 Hertz to 8000 Hertz.  Word recognition scores were poor, recorded as 20 percent for the right ear and 32 percent for the left ear.  The examiner noted that the Veteran's hearing loss would cause significant communication problems, especially under adverse listening conditions.  Significantly, as indicated in a January 2012 VA addendum, the Veteran's speech discrimination was tested in October 2010 using the recorded NU-6 word list, and not the Maryland CNC wordlist.  Therefore, the speech recognition scores are inadequate for VA rating purposes, which specify that in determining the severity of a hearing disability for VA purposes, the Maryland CNC test should be used to determine the level of speech discrimination.  38 C.F.R. § 4.85 (2011).  

In May 2011, the Veteran testified before the Board in a videoconference hearing.  He reported difficulty communicating and indicated problems understanding in the presence of background noise.  Significantly, during the hearing, the undersigned had to increase the volume of his voice and repeat himself on more than one occasion so that the Veteran could hear.  The Veteran's service representative also noted that the volume on their end of the video conference was at an uncomfortably loud volume.

Pursuant to the Board's July 2011 remand, the Veteran was afforded another VA audiological examination in September 2011.  He reported persistent hearing loss and tinnitus that made it difficult for him to understand conversation.  Audiometric testing yielded the following pure tone thresholds, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
45
50
75
85
90
LEFT
45
45
65
75
90

The pure tone threshold averages were 75 in the right ear and 68.75 in the left ear.  Speech recognition ability was measured as 90 percent in the right ear and 88 percent in the left ear using the Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2011).  The examiner noted that the Veteran's hearing loss had no significant effects on occupation and no effects on usual daily activities.

The September 2011 audiometric findings are consistent with hearing levels of Roman Numeral III in the right ear and Roman Numeral III in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  Those hearing levels warrant a 0 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011). 

Thereafter, in a January 2012 addendum, a VA examiner indicated that the September 2011 audiogram did not show any significant differences in hearing in either ear when compared to the October 2010 audiogram.  However, with respect to the significant differences found upon word recognition testing, the examiner explained that the word recognition test used during the October 2010 examination (NU-6 word list) used a higher pitch female voice, whereas the word recognition test used during the September 2011 examination (Maryland CNC) used a lower pitch male voice.  Therefore, because the Veteran has high frequency hearing loss, it was more difficult for him to understand the higher pitch female voice used with the NU-6 word list during the October 2010 examination, which resulted in lower scores.

The January 2006, June 2008, and September 2011 VA audiometric examinations are the only clinical evidence of record that is valid and complete for rating purposes during the relevant period on appeal.  No competent evidence showing more severe hearing loss during the period since January 10, 2006, has been submitted.  Accordingly, as the record does not contain any audiological findings during the relevant appeals period that would entitle the Veteran to a higher compensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85  or 38 C.F.R. § 4.86, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss for the period since January 10, 2006.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the June 2008 VA examiner noted the Veteran's report that his hearing loss makes it difficult for him to understand conversation and caused embarrassment.  The September 2011 VA examiner also noted the Veteran's report that his hearing loss mad it difficult for him to understand conversation.  Furthermore, the Veteran set forth functional effects in detail during his May 2011 hearing, particularly with respect to the effects of his hearing disability on activities of daily living, such as talking on the telephone, watching television, and communicating with his wife.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for hearing loss during the relevant period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss for the period from January 10, 2006, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that, throughout the entire period on appeal, the evidence does not show that the Veteran's bilateral hearing loss represents so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds no indication that the condition results in marked interference with employment beyond that contemplated in the 10 percent rating for the period from April 25, 2005, to January 9, 2006, or the 0 percent rating for the period from January 10, 2006.  The condition is also not shown to warrant frequent, or any, periods of hospitalization, or otherwise render impractical the application of the regular schedular standards.  

The Board acknowledges that the Veteran has reported that his hearing disability interferes with his ability to understand conversation and that he has more difficulty understanding higher-pitched or female voices.  The Board also recognizes that the Veteran was observed by the undersigned to have hearing difficulty during his May 2011 videoconference hearing.  However, the Veteran has not alleged, and the evidence of record does not otherwise show, that his service-connected disability prevents him from working or has a marked interference with employment.  On the contrary, the Veteran testified during his hearing that he does all right most of the time when talking on a telephone, and he indicated that he did not have any real trouble understanding the undersigned's voice over the television during the hearing.  Further, during January 2012 VA treatment, the Veteran reported that his hearing was okay if he wore his hearing aids.  Additionally, the competent evidence of record does not indicate that the Veteran's hearing loss results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule or results in frequent, or any, hospitalization.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  The Board finds that the competent evidence of record does not show that the Veteran's bilateral hearing loss has been productive of frequent, or any, periods of hospitalization.  Nor does that evidence show that his service-connected disability causes marked interference with employment beyond that envisioned by the schedular ratings already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2005, January 2006, March 2006, September 2006, August 2007, October 2007, May 2008, December 2009, and March 2010.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

From April 25, 2005, to January 9, 2006, entitlement to a 10 percent rating, but not higher, for bilateral hearing loss is granted.

As of January 10, 2006, entitlement to a rating in excess of 0 percent for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


